


Exhibit 10.23

 

AGILENT TECHNOLOGIES, INC.

 

1999 Stock Plan

Stock Award Agreement (“Award Agreement”)

Under The Long-Term Performance Program

 

SECTION 1.                                          GRANT OF STOCK AWARD.  THIS
STOCK AWARD AGREEMENT, DATED AS OF THE DATE OF GRANT INDICATED IN YOUR ACCOUNT
MAINTAINED BY THE COMPANY PROVIDING ADMINISTRATIVE SERVICES IN CONNECTION WITH
THE PLAN (AS DEFINED BELOW) (THE “EXTERNAL ADMINISTRATOR”), IS ENTERED INTO
BETWEEN AGILENT TECHNOLOGIES, INC. (THE “COMPANY”), AND YOU AS AN INDIVIDUAL WHO
HAS BEEN GRANTED RESTRICTED STOCK UNITS (THE “AWARDEE”) PURSUANT TO THE AGILENT
TECHNOLOGIES, INC. 1999 STOCK PLAN (THE “PLAN”).  THIS STOCK AWARD REPRESENTS
THE RIGHT TO RECEIVE THE NUMBER OF SHARES OF THE COMPANY’S $0.01 PAR VALUE
VOTING COMMON STOCK INDICATED IN THE AWARDEE’S EXTERNAL ADMINISTRATOR ACCOUNT
SUBJECT TO THE FULFILLMENT OF THE CONDITIONS SET FORTH BELOW AND PURSUANT TO AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE PLAN, THE LONG-TERM
PERFORMANCE PROGRAM (“LTPP”) AND THE ADMINISTRATIVE RULES THEREUNDER. 
CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN ARE USED WITH THE SAME
MEANINGS AS IN THE PLAN.

 

Section 2.                                          Performance Period.  This
Stock Award shall vest upon the achievement of Objective Business Criteria (as
set forth below) over a period of three years from the date stated in Section 1
above.

 

Section 3.                                          Objective Business
Criteria.  This Stock Award shall not vest and no shares of Common Stock will be
issued to the Awardee until the Committee has certified in writing that the
Objective Business Criteria set forth under the LTPP have been achieved or
exceeded, except as set forth in Section 5.  The Stock Award shall be settled no
later than the fifteenth day of the third month following the later of (i) the
last day of the calendar year in which the Stock Award vests or (ii) the last
day of the Company’s fiscal year in which the Stock Award vests.

 

Section 4.                                          Nontransferability of Stock
Award.  This Stock Award shall not be transferable by Awardee otherwise than by
will or by the laws of descent and distribution.  The terms of this Stock Award
shall be binding on the executors, administrators, heirs and successors of
Awardee.

 

Section 5.                                          Termination of Employment or
Service; Change of Control.

 

(a)                                       An Awardee who, whether voluntarily or
involuntarily, terminates from the Company or otherwise ceases to be employed in
a participating position at any time during a Performance Period, shall not be
eligible to receive a payout except as set forth in this Section 5.  Except as
provided in this Section 5, in order to receive payment of the Stock Award upon
vesting, the Awardee must be listed on the payroll of the Company or an
Affiliate on the date when the Stock Award is paid out.  Except as the Committee
may otherwise determine, termination of Awardee’s employment or service for any
reason shall occur on the date such Awardee ceases to perform services for the
Company or any Affiliate without regard to whether such Awardee continues
thereafter to receive any compensatory payments therefrom or is paid

 

1

--------------------------------------------------------------------------------


 

salary thereby in lieu of notice of termination or, with respect to a member of
the Board who is not also an employee of the Company or any Subsidiary, the date
such Awardee is no longer a member of the Board.

 

(b)                                      An Awardee who dies or terminates
employment as a result of becoming totally and permanently disabled during a
Performance Period shall have paid to his or her estate or designated
beneficiaries or, in the case of disability, either (i) him or her or (ii) his
or her legally appointed guardian, at the end of the Performance Period, a
payout based on the full amount of the specified percentage of the Target Award
determined by the Committee under Section 3 for the full Performance Period;
except that, with respect to any Performance Period in which such death or
termination of employment occurs during the first 12 months of the Performance
Period, the payout for such Performance Period shall equal an amount calculated
by multiplying (a) the Award determined under Section 3 for the full Performance
Period times (b) a fraction, the numerator of which is the number of days from
the beginning of the Performance Period to the date of such death or termination
of employment, and the denominator of which is the number of days in the
12-month period.

 

(c)                                       Unless otherwise required under local
law, an Awardee who retires (in accordance with the Company’s then current
retirement policy) during a Performance Period shall, at the end of the
Performance Period, be entitled to receive his or her Long-Term Performance
Program payout based on the full amount of the specified percentage of the
Target Award determined by the Committee under Section 3 for the full
Performance Period; except that, with respect to any Performance Period in which
such retirement occurs during the first 12 months of the Performance Period, the
payout for such Performance Period shall equal an amount calculated by
multiplying (a) the amount determined  under Section 3 for the full Performance
Period times (b) a fraction, the numerator of which is the number of days from
the beginning of the Performance Period to the date of such retirement, and the
denominator of which is the number of days in the 12-month period.

 

(d)                                      An Awardee who is demoted from
eligibility and accordingly ceases to be employed in a participating position at
any time during a Performance Period shall, at the end of the Performance
Period, be entitled to receive his or her Long-Term Performance Program payout
based on the full amount of the specified percentage of the Target Award
determined by the Committee under Section 3 for the full Performance Period;
except that, with respect to any Performance Period in which such demotion
occurs during the first 12 months of the Performance Period, the payout for such
Performance Period shall equal an amount calculated by multiplying (a) the
amount determined  under Section 3 for the full Performance Period times (b) a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period to the date of such demotion, and the denominator of which is
the number of days in the 12-month period.

 

(e)                                       An Awardee who terminates employment
at any time during a Performance Period under a Workforce Management Program of
the Company or its Subsidiary shall, at the end of the Performance Period, be
entitled to receive his or her Long-Term Performance Program payout based on the
full amount of the specified percentage of the Target Award determined by the
Committee under Section 3 for the full Performance Period; except that, with

 

2

--------------------------------------------------------------------------------


 

respect to any Performance Period in which such termination of employment occurs
during the first 12 months of the Performance Period, the payout for such
Performance Period shall equal an amount calculated by multiplying (a) the
amount determined  under Section 3 for the full Performance Period times (b) a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period to the date of such termination of employment, and the
denominator of which is the number of days in the 12-month period.

 

(f)                                         In the event of a Change of Control
of the Company (as defined in Section 15(c) of the 1999 Stock Plan or any
successor), an Awardee shall receive, at the end of the Performance Period, a
Long-Term Performance Program payout that is equivalent to the greater of the
Target Award or the accrued amount of the payout (i.e., the amount accrued as
the expected liability for this LTPP by the Company’s corporate finance
department); except that, with respect to any Performance Period in which such
Change of Control occurs during the first 12 months of the Performance Period,
the payout for such Performance Period shall equal an amount calculated by
multiplying (a) the amount determined  herein times (b) a fraction, the
numerator of which is the number of days from the beginning of the Performance
Period to the date of such Change of Control, and the denominator of which is
the number of days in the 12-month period.

 

(g)                                      Payments under Sections 5(b)–(f) shall
be settled no later than the later of (i) the last day of the calendar year in
which the Stock Award vests or (ii) the fifteenth day of the third month
following the vesting of the Stock Award, unless the recipient is a “specified
employee” as provided below, in which case the terms of Section 5(h) shall
apply.

 

(h)                                      For purposes of this Award Agreement, a
termination of employment will be determined consistent with the rules relating
to “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h).  Notwithstanding anything else provided herein, to the
extent any payments provided under this Award Agreement in connection with your
termination of employment constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and you are deemed at the time of such termination of employment to be a
“specified employee,” (as defined in Treasury Regulation Section 1.409A-1(i)),
then, to the extent required by Section 409A, such payment shall not be made or
commence until the earlier of (i) the expiration of the 6-month period measured
from your separation from service from the Company or (ii) the date of your
death following such a separation from service.  To the extent that any
provision of this Award Agreement is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A.

 

Section 6.                                          Restrictions on Issuance of
Shares of Common Stock.  The Company shall not be obligated to issue any shares
of Common Stock pursuant to this Stock Award unless the shares are at that time
effectively registered or exempt from registration under the U.S. Securities Act
of 1933, as amended, and, as applicable, local laws.

 

Section 7.                                          Responsibility for Taxes. 
Regardless of any action the Company or Awardee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (the “Tax-Related Items”), Awardee acknowledges
that the ultimate liability for all Tax-Related Items legally due by Awardee is
and

 

3

--------------------------------------------------------------------------------


 

remains Awardee’s responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Award, including
the grant and vesting of the Stock Award, the subsequent sale of shares of
Common Stock acquired pursuant to the Stock Award and the receipt of any
dividends or other distributions, if any; and (2) do not commit to structure the
terms of the grant or any aspect of the Stock Award to reduce or eliminate
Awardee’s liability for Tax-Related Items.

 

Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of shares of Common Stock.  Alternatively, or in addition,
if permissible under local law, the Company may in its sole discretion (1) sell
or arrange for the sale of shares of Common Stock that Awardee acquires to meet
the withholding obligation for Tax-Related Items, and/or (2) withhold in shares
of Common Stock, provided that the Company only withholds the amount of shares
of Common Stock necessary to satisfy the minimum withholding amount.  Finally,
Awardee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of
Awardee’s participation in the Plan or Awardee’s acquisition of shares of Common
Stock that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the shares of Common Stock if Awardee fails to comply with
Awardee’s obligations in connection with the Tax-Related Items as described in
this section.

 

Section 8.                                          Adjustment.  The number of
shares of Common Stock subject to this Stock Award and the price per share, if
any, of such shares may be adjusted by the Company from time to time pursuant to
the Plan.

 

Section 9.                                          Nature of the Award.  By
accepting this Stock Award, Awardee acknowledges that:

 

(1)                                  the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Award Agreement;

 

(2)                                  the grant of the Stock Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Stock Award, or benefits in lieu of Stock Awards, even if Stock
Awards have been granted repeatedly in the past;

 

(3)                                  all decisions with respect to future Stock
Award grants, if any, will be at the sole discretion of the Company;

 

(4)                                  participation in the Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment relationship at any
time;

 

(5)                                  participating in the Plan is voluntary;

 

4

--------------------------------------------------------------------------------


 

(6)                                  the Stock Award is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of
Awardee’s employment contract, if any;

 

(7)                                  the Stock Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services to the Company or the Employer;

 

(8)                                  in the event Awardee is not an employee of
the Company, the Stock Award will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the Stock Award will
not be interpreted to form an employment contract with the Employer or any
subsidiary or affiliate of the Company;

 

(9)                                  the future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty;

 

(10)                            if Awardee accepts the Stock Award and obtains
shares of Common Stock, the value of those shares of Common Stock acquired may
increase or decrease in value;

 

(11)                            in consideration of the grant of the Stock
Award, no claim or entitlement to compensation or damages shall arise from
termination of the Stock Award or diminution in value of the Stock Award or
shares of Common Stock acquired under the Stock Award resulting from termination
of Awardee’s employment by the Company or the Employer and Awardee irrevocably
releases the Company and the Employer from any such claim that may arise;

 

(12)                            by accepting the grant of this Stock Award, the
Awardee and the Company agree that this Stock Award is granted under and
governed by the terms and conditions of the Plan and this Award Agreement, and
the Awardee acknowledges that he or she agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement; and

 

(13)                            the Awardee acknowledges that this Award
Agreement is between the Awardee and the Company, and that the Awardee’s local
employer is not a party to this Award Agreement.

 

Section 10.                                   Data Privacy.  The Awardee
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
document by and among, as applicable, the Company, the Employer and the External
Administrator for the exclusive purpose of implementing, administering and
managing Awardee’s participation in the Plan.

 

Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, or other identification
number, salary, nationality, job title,

 

5

--------------------------------------------------------------------------------


 

any shares of stock or directorships held in the Company, details of all Stock
Awards or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Awardee’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  Awardee
hereby understands that Data may be transferred to any third parties (including
the External Administrator) assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Awardee’s
country or elsewhere, such as outside the European Economic Area and that the
recipient’s country may have different data privacy laws and protections than
Awardee’s country.  All such transfers of Data will be in accordance with the
Company’s Privacy Policies and Guidelines.  Awardee hereby understands that
Awardee may request a list with the names and addresses of any potential
recipients of the Data by contacting Awardee’s local human resources
representative.  Awardee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Awardee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Awardee may elect to deposit any Common
Stock acquired upon vesting of the Stock Award.  Awardee hereby understands that
Awardee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Awardee’s local human resources representative.  Awardee hereby
understands, however, that refusing or withdrawing the Awardee’s consent may
affect the Awardee’s ability to participate in the Plan.  For more information
on the consequences of Awardee’s refusal to consent or withdrawal of consent,
Awardee understands that he or she may contact his or her human resources
representative responsible for Awardee’s country at the local or regional level.

 

Section 11.                                   No Rights Until Issuance.  Awardee
shall have no rights hereunder as a shareholder with respect to any shares
subject to this Stock Award until the date that shares of Common Stock are
issued to the Awardee.  The Committee in its sole discretion may substitute a
cash payment in lieu of shares of Common Stock, such cash payment to be equal to
the Fair Market Value of the Shares on the date that such Shares would have
otherwise been issued under the terms of the LTPP.

 

Section 12.                                   Administrative Procedures. 
Awardee agrees to follow the administrative procedures that may be established
by the Company and/or its designated broker for participation in the Plan which
may include a requirement that the shares issued upon vesting be held by the
Company’s designated broker until the Awardee disposes of such shares.  Awardee
further agrees that the Company may determine the actual method of withholding
for Tax-Related Items as described in Section 7 above.  The method for
acceptance of this Award will vary in accordance with local law.  Depending upon
the country in which the Awardee works, he or she will either have to use the
electronic process set forth on the External Administrator’s website and/or sign
a hard-copy of the Award Agreement and then return it to the Agilent Shareholder
Records Department.

 

Section 13.                                   Governing Law and Venue.  This
Award Agreement shall be governed by and construed according to the laws of the
State of Delaware without regard to its principles of conflicts of laws as
provided in the Plan.  Any proceeding arising out of or relating to this Award
Agreement or the Plan may be brought only in the state or federal courts located
in the

 

6

--------------------------------------------------------------------------------


 

Northern District of California where this grant is made and/or to be performed,
and the parties to this Award Agreement consent to the exclusive jurisdiction of
such courts.

 

Section 14.                                   Amendment.  This Stock Award may
be amended as provided in the Plan and the LTPP.

 

Section 15.                                   Language.  If the Awardee has
received this or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.

 

Section 16.                                   Electronic Delivery.  The Company
may, in its sole discretion, decide to deliver any documents related to the
Stock Award granted under (and participation in) the Plan or future awards that
may be granted under the Plan by electronic means or to request the Awardee’s
consent to participate in the Plan by electronic means.  The Awardee hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

Section 17.                                   Severability.  The provisions of
this Award Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

 

Section 18.                                   Entire Agreement.  The Plan is
incorporated herein by reference.  The Plan, the LTPP and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Awardee with respect to the subject matter hereof,
and may not be modified adversely to the Awardee’s interest except by means of a
writing signed by the Company and the Awardee.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 


 


BY

/s/ William P. Sullivan

 

William P. Sullivan

 

President and Chief Executive Officer

 

 

 

By

/s/ D. Craig Nordlund

 

D. Craig Nordlund

 

Senior Vice President, General Counsel and Secretary

 

 

Accepted and agreed as to the foregoing:

 

AWARDEE

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Date

Employee Number

 

 

 

As of December 2007, a hard-copy signature is required in the following
countries:

 

Brazil, Germany, India, Israel, Italy, Japan, Malaysia, the Netherlands,
Singapore, Spain, and Switzerland. France and the United Kingdom must use
country-specific award agreements.

 

Please fax all pages to Shareholder Records, fax number: (408) 345-8237

 

 

PRINT AND KEEP A COPY FOR YOUR RECORDS

 

8

--------------------------------------------------------------------------------
